United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1576
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Dominic Keith Pearson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: November 2, 2018
                            Filed: November 27, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Dominic Keith Pearson directly appeals the below-Guidelines sentence the
district court1 imposed after he pled guilty to sex crimes involving a minor. Counsel

       1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
has moved for leave to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the sentence is unreasonable. Having jurisdiction under
28 U.S.C. § 1291, this court affirms.

       After careful review, this court concludes that the district court did not abuse
its discretion in sentencing Pearson. The record reflects that the district court
considered the 18 U.S.C. § 3553(a) factors—including the seriousness of the offenses
and Pearson’s history—and imposed a below-Guidelines sentence. See United States
v. Feemster, 572 F.3d 455, 461-62, 464 (8th Cir. 2009) (en banc); United States v.
Stults, 575 F.3d 834, 849 (8th Cir. 2009); United States v. Lazarski, 560 F.3d 731, 733
(8th Cir. 2009). This court has independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and finds no nonfrivolous issues for appeal.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-